In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1820V
                                          UNPUBLISHED


    TYLER RAMDHANIE,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: December 14, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

        On November 27, 2019, Tyler Ramdhanie filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was administered
to him on November 27, 2018. Petition at 1; Stipulation, filed on December 14, 2021, at
1. Petitioner further alleges that he received the vaccine in the United States, that he has
experienced the residual effects of his injury for more than six months, and that there has
been no prior award or settlement of a civil action for damages as a result of his alleged
condition. Petition at 1, 4-5; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner
sustained a SIRVA Table injury; denies that the flu vaccine caused petitioner’s alleged
shoulder injury, or any other injury; and denies that his current condition is a sequelae of
a vaccine-related injury.” Stipulation at ¶ 6.


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on December 14, 2021, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $30,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                              )
TYLER RAMDHANIE,                              )
                                              )
                                              )
               Pe titio ne r,                 )
                                              )           No. 19-1820V
       v.                                     )           Chief Special Master Corcoran
                                              )           ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )


                                          STIPULATION

        The parties hereby stipulate to the following matters:

       I.   Tyler Ramdhanie ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l0 to 34 (the "Vaccine

Program"). The petition seeks compensation for an injury allegedly related to petitioner's receipt

of the influenza ("Flu") vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § 100.3(a).

        2. Petitioner received the flu vaccine on November 27, 2018.

        3. The vaccine was administered in the United States.

        4. Petitioner alleges that as a result of receiving the flu vaccine, he suffered a Shoulder

 Injury Related to Vaccine Administration ("SIRVA") within the Table timeframe. He further

 alleges that he suffered the residual effects of his alleged injury for more than six months.




                                                  I of5
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his alleged condition.

        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the flu

vaccine caused petitioner's alleged shoulder injury, or any other injury; and denies that his

current condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(I), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

           A lump sum of $30,000.00, in the form of a check payable to petitioner, which
           represents compensation for all damages that would be available under 42 U.S.C. §
           300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(I) and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        l 0. Petitioner and his attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State


                                               2 of5
health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraph 8, and any amount awarded

pursuant to paragraph 9, petitioner, in his individual capacity, and on behalf of his heirs,

executors, administrators, successors, or assigns, does forever irrevocably and unconditionally

release, acquit and discharge the United States and the Secretary of Health and Human Services

from any and all actions or causes of action (including agreements, judgments, claims, damages,

loss of services, expenses and all demands of whatever kind or nature) that have been brought,

could have been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l0 et seq., on account of, or

in any way growing out of, any and all known or unknown, suspected or unsuspected personal

injuries to or death of petitioner resulting from, or alleged to have resulted from the flu vaccine

administered on November 27, 2018, as alleged in a Petition filed on November 27, 2019, in the

United States Court of Federal Claims as petition No. 19-1820V.


                                                3 of5
        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice of the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of t~is Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury, or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                4of5
      Respectfully submitted,

      PETITIONER:


     lt~il,t
     rneitRA_M_o_1-1_A_N_1E-.- - - -
      ATTORNEY OF RECORD FOR                             AUTHORIZED REPRESENTATIVE
      PETITIONER:                                        OF THE ATTORNEY GENERAL:



     ~---               P.-E-SQ
                              - . ---
     ALEXANDRIA B. POP. ESQ.                             Deputy Director
     Jeffrey S. Pop & Assoc~1tcs                         Torts Branch
     9150 Wilshire Blvd., Suite 241                      Civil Division
     Beverly Hill.5. CA 90212                            U.S. Department of Justice
     Office: (310) 273-5462                              P.O. Box 146
     fax: (3 !OJ 274-7749                                Benjamin Franklin Station
     Emaitjp(lp(,~. poplawyer_com                        Washington. DC 20044-0146

     AUTHORl7..ED REPRESENTATIVE                         ATTOR~EY OF RECORD FOR
     OFTHESECRETARYOFHEALTH                              RESPONDENT:
     AND HUMA~ SERVICES:


0   &.- Jfi~~,__pf!{_Sc1 AP,f/~ /41,
     TAMARA OVERBY, M.D.                   {)            RONALDA E. KOSH
     Acting Du-ector. Dn.i~ion or Jnjury                 Tr~, I Attorney
      Compensalion Programs                              Torts Branch
     1-leahh System.'> Bureau                            Civil Division
     Hcahh Resources and Scrvi::cs                       U.S. Department of.lw,ticc
      Admint'itration                                    P.O. Box 146
     U.S. Department of Health                           Bc11jamin Franklin Slation
      and Human Services                                 Washington., DC 20(44-0146
     5600 Fishers Lane. 08N 146B                         ronalda.kosh{